                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                                EASTERN DIVISION


 MEQUETTA SNELL-QUICK,                          :
    Petitioner,                                 :
                                                :
 v.                                             :      CIVIL ACTION No. 3:16cv669-KKD
                                                :                   (WO)
                                                :
 UNITED STATES OF AMERICA,                      :
     Respondent.                                :


                                         JUDGMENT

       In accordance with the Order issued on this date, it is hereby ORDERED, ADJUDGED

and DECREED that Judgment is entered in favor of the United States of America and against the

Petitioner and that the Petitioner's case is DISMISSED with prejudice.


       DONE and ORDERED this the 5th day of November 2018.

                                            /s/ Kristi K. DuBose
                                            KRISTI K. DUBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               1
